Citation Nr: 1241106	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1979 to January 1983, and from June 1983 to May 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for residuals of a right ankle injury, bilateral hearing loss, and tinnitus.  The Veteran disagreed with the denials of service connection for bilateral hearing loss and tinnitus.  A statement of the case was issued as to the two disorders.  The Veteran only appealed the matter related to tinnitus, service connection of which was granted by rating decision of the RO in October 2011.  A supplemental statement of the case on the issue of service connection for bilateral hearing loss was issued.  The Veteran then offered testimony on this issue at a March 2012 travel board hearing that was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.  The issue of service connection for bilateral hearing loss remains for appellate consideration.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46   (2009) (holding that the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate an appeal is perfected).  


FINDINGS OF FACT

1.   The Veteran was exposed to acoustic trauma as a cannon crewmember during service.  

2.  The April 2010 VA examination demonstrates that there is no right ear hearing loss for VA compensation purposes.


3.  The competent and probative medical evidence of record does not show that the Veteran currently has a bilateral hearing loss disability that is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A June 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  At the time of the March 2012 hearing, the Veteran and his representative indicated that they wanted the record held open to give them the opportunity to submit a written medical statement that they indicated would relate the current hearing loss to service.  The record was held open for a period of 60 days.  Neither the Veteran nor the Veteran's representative submitted any additional medical statement and did not request additional time to obtain a statement.  Neither the Veteran nor his representative identified any medical provider from whom any additional evidence could be obtained.  As such, the Board finds that there is no further development of the evidence necessary.  The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in April 2010.  38 C.F.R. § 3.159(c) (4) (2011). The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  


	(CONTINUED ON NEXT PAGE)



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is related to acoustic trauma that he sustained while on active duty.  During testimony before the undersigned at the Board hearing in March 2012, he pointed out that he served as a cannoneer during service and did not always wear ear protection.  He stated that he had noted problems with his hearing ever since service that had continually gotten worse.  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

After review of the record, the Board finds that the Veteran was exposed to acoustic trauma as a cannon crewmember during service.  The Veteran gave credible testimony to this effect during the March 2012 Board hearing, which is confirmed on his certificate for discharge that lists his military occupational specialty as a cannon crewmember.  

Pure tone audiometry at entry into the Veteran's first period of service showed air conduction threshold levels to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
25
20
10
10
15
30
Left ear
25
25
25
25
20
30

While there are audiometric findings of levels of 25 dB and 30 dB shown in this testing, the entrance examination does not show a diagnosis of bilateral hearing loss.  On the examination, there was no diagnosis of hearing loss and the Veteran was assigned a physical profile (PULHES) value for hearing of 1.  PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

The Veteran was afforded several audiometric evaluations while on active duty.  In November 1981, pure tone thresholds were shown to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
15
15
10
10
5
20
Left ear
25
10
5
10
15
5

In October 1982, pure tone thresholds were shown to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
15
15
10
10
5
25
Left ear
20
10
10
10
20
20

On examination for separation from service, conducted in November 1982, pure tone thresholds were shown to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
20
10
10
10
20
20
Left ear
15
15
10
10
5
25

While audiometric testing during the second period of service shows several pure tone thresholds above 20 hertz, indicating some degree of hearing loss per the Court's decision in Hensley, The examiner did not render a diagnosis of hearing loss and the Veteran was assigned a PULHES value for hearing of 1, indicating a high level of medical fitness.

Review of the record shows that June 1983 audiometric testing at entry in into the Veteran's second period of service is shown to be within normal limits bilaterally.  The Veteran underwent several audiometric examinations while he was on active duty.  These included testing in November 1983, October 1985, March 1986, March 1987, and March 1989.  The air conduction threshold levels recorded during this testing was as follows:

November 1983

Hertz
500
1000
2000
3000
4000
6000
Right ear
20
10
10
10
20
20
Left ear
15
15
10
10
5
25

October 1985

Hertz
500
1000
2000
3000
4000
6000
Right ear
30
20
10
10
10
15
Left ear
25
20
5
5
5
20

March 1986

Hertz
500
1000
2000
3000
4000
6000
Right ear
15
10
0
5
0
20
Left ear
25
15
10
15
15
20

March 1987

Hertz
500
1000
2000
3000
4000
6000
Right ear
15
10
0
10
15
15
Left ear
20
15
0
5
5
15

March 1989

Hertz
500
1000
2000
3000
4000
6000
Right ear
10
10
5
10
10
20
Left ear
10
10
5
10
5
15

While audiometric testing during the second period of service shows several pure tone thresholds above 20 hertz, indicating some degree of hearing loss per the Court's decision in Hensley, the last recorded thresholds in March 1989 do not show any thresholds over 20 hertz, indicating essentially normal hearing acuity.  The service treatment records for both periods of service do not show any complaints or a diagnosis of hearing loss during service.  At the time of the March 1989 examination, the Veteran was assigned a PULHES value for hearing of 1, a high level of medical fitness.  

The Board finds that the Veteran did not continuously manifest symptoms of bilateral hearing loss in the years after service.  During testimony before the undersigned in March 2012, the Veteran related that he had noted a hearing loss ever since he was on active duty.  While the Board finds him competent to offer this testimony as to continuous symptoms, it is not considered credible as it is inconsistent with statements that he made during service.  In this regard, the Veteran completed reports of medical history on several occasions while on active duty, including in November 1982, June 1983, March 1986, and March 1989.  On those occasions, the Veteran specifically denied having, or having ever had hearing loss.  It is further noted that the record does not show evidence of chronic hearing loss until a VA examination dated in April 2010, many years after separation from service and the Veteran did not claim service connection for hearing loss until 2008, over 18 years after his discharge from active duty.  The absence of clinical treatment records for so many years after active duty is probative evidence that weighs against the assertion continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The Board finds that bilateral hearing loss was not manifested to a degree of ten percent within one year of service separation.  As noted, the Veteran was examined by VA in April 2010.  At that time, pure tone air conduction thresholds were noted to be as follows:

Hertz
500
1000
2000
3000
4000
Average
Right ear
15
20
20
30
25
23.75
Left ear
20
25
25
30
30
27.5

Speech recognitions scores were 100 percent correct, bilaterally.  The diagnosis was normal hearing with a mild to moderate sensorineural hearing loss in each ear.  It is noted that, while hearing loss is demonstrated in both ears, the Veteran's hearing acuity meets the VA criteria for hearing deficit in the left ear only.  Thus, the credible and probative evidence of record demonstrates that although there is diminished hearing in the right ear, there is no hearing loss for VA purposes and service connection is not warranted in the right ear on that basis.

The Board further finds that bilateral hearing loss is not caused by any in-service event, including acoustic trauma exposure, during service.  On examination by VA in April 2012, the examiner was asked to render an opinion regarding whether it was at least as likely as not that the Veteran's current hearing loss was related to acoustic trauma sustained while on active duty.  The opinion was that bilateral hearing loss was less likely as not caused by artillery noise in service.  The rationale was that the Veteran's STRs showed hearing loss at 6000 hertz at entry into service and normal hearing on the last in-service physical (incorrectly identified by the examiner as the discharge physical).  As there was no significant change in hearing during service, the current hearing loss was less likely than not related to service.  

The Veteran asserts that bilateral hearing loss is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address. 

As the only competent and probative medical opinion of record is that there is no relationship between service and the development of hearing loss, there is no basis upon which to grant the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


